. KRUEGER, Judge.
The conviction is for murder. The punishment assessed is confinement in the state penitentiary for a term of five years.
The record is before this court without statement of facts or bills of exception. The indictment and all other matters of procedure appear to be in regular form.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.